Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 04, 2020

The Court of Appeals hereby passes the following order:

A21D0037. UGWONALI LAW GROUP, LLC v. CHEROKEE FUNDING,
    LLC.

      Following a settlement in favor of its clients, Ugwonali Law Group, LLC filed
a petition for interpleader and motion to interplead funds, naming Cherokee Funding,
LLC, among others, as an interpleader defendant. Cherokee Funding filed an answer,
counterclaim, and cross-claim against Ugwonali Law Group’s principal, Adanna
Ugwonali. In October 2019, the trial court ordered Ugwonali Law Group to pay
Cherokee Funding $219,176.00, to respond within ten days to Cherokee Funding’s
discovery requests regarding its counterclaim and cross-claim, and to pay Cherokee
Funding $2,000 in attorney fees and expenses for having to file a motion to compel.
Thereafter, Ugwonali Law Group filed an application for discretionary appeal. This
Court dismissed the application as untimely and for failing to follow the interlocutory
appeal procedures. See Case No. A20D0152 (dismissed November 15, 2019).
      Back in the trial court, Cherokee Funding filed a motion for attorney fees
pursuant to OCGA § 9-15-14. The trial court granted the motion and ordered
Ugwonali Law Group to pay $49,986.85 to Cherokee Funding as fees and expenses
incurred in defending the interpleader action. Ugwonali Law Group then filed this
application for discretionary appeal. We, however, lack jurisdiction.
      Generally, a party must follow the discretionary appeal procedures to appeal
the award of OCGA § 9-15-14 attorney fees. See OCGA § 5-6-35 (a) (10). However,
where both discretionary and interlocutory application procedures apply, the applicant
must follow the interlocutory appeal procedure and obtain a timely certificate of
immediate review before filing an application. See Miller v. Miller, 282 Ga. 164, 164-
165 (646 SE2d 469) (2007); see also OCGA §§ 5-6-34 (b); 5-6-35 (a) (2). Here,
Cherokee Funding’s counterclaim and cross-claim remain pending below. Because
no final judgment has been entered, the order Ugwonali Group Law seeks to appeal
is interlocutory. See Eidson v. Croutch, 337 Ga. App. 542, 544 (788 SE2d 129)
(2016). Consequently, in order to obtain appellate review, Ugwonali Law Group was
required to follow the interlocutory appeal procedure set forth in OCGA § 5-6-34 (b).
See Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996); see also Scruggs v.
Ga. Dept. of Human Resources, 261 Ga. 587, 588-589 (1) (408 SE2d 103) (1991).
Although Ugwonali Law Group filed an application for discretionary appeal, as
described in OCGA § 5-6-35, compliance with that procedure does not excuse a party
seeking appellate review of an interlocutory order from complying with the additional
requirements of OCGA § 5-6-34 (b). See Bailey, 266 Ga. at 833.
      Ugwonali Law Group’s failure to follow the interlocutory appeal procedures
deprives this Court of jurisdiction of this application. Accordingly, this application
is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/04/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.